      Case 4:18-cr-00023-CDL-MSH Document 77 Filed 06/04/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

MARIA LOPEZ,                          *

      Petitioner,                     *

vs.                                   *
                                                CASE NO. 4:18-CR-23 (CDL)
UNITED STATES OF AMERICA,             *

      Respondent.                     *


                                 O R D E R

      This matter is before the Court pursuant to a Report and

Recommendation by the United States Magistrate Judge entered on

May 5, 2020. There was no objection to this Recommendation as

permitted by 28 U.S.C. § 636(b)(1). Therefore, the Court reviews

the Recommendation for clear error.          Finding no clear error, the

Court adopts the Recommendation of the Magistrate Judge and makes

it the order of this Court.        The United States Probation Office

shall prepare a revised presentence report consistent with today’s

order.    The parties shall have 21 days from the filing of that

revised report to review the report and make any objections.              A

new sentencing hearing shall be scheduled after that expiration of

that 21 days.

      IT IS SO ORDERED, this 4th day of June, 2020.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA
